United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               May 14, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30154
                         Summary Calendar



RICKY JOSEPH ALEX,

                                     Plaintiff-Appellant,

versus

RICHARD L. STALDER; KELLY WARD;
BECKY MOSS; JAMIE FUSSELL; HENLEY,
Captain; RAY HANSON; BILL
HOLLENSHEAD,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 02-CV-327
                        --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ricky Joseph Alex, Louisiana prisoner # 98130, appeals the

district court’s dismissal as frivolous of his 42 U.S.C. § 1983

lawsuit against various employees of the Wade Correctional

Center.   He asserts that the district court abused its discretion

in dismissing his challenges to the defendants’ delays in

processing his prison grievances.    He has not established that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30154
                                -2-

he suffered an “atypical and significant hardship . . . in

relation to the ordinary incidents of prison life.”   Sandin v.

Conner, 515 U.S. 472, 484 (1995).   His assertions that the delays

violated prison rules are insufficient by themselves to establish

a constitutional violation.   See Hernandez v. Estelle, 788 F.2d

1154, 1158 (5th Cir. 1986).

     Alex also contends that the district court erred in not

considering his assertion that the defendants violated his First

Amendment rights and violated the Ex Post Facto Clause by denying

him a publication.   He has not established that the district

court abused its discretion in not allowing Alex to amend his

complaint with this issue, which was raised for the first time in

his objections to the magistrate judge’s report.   See United

States v. Riascos, 76 F.3d 93, 94 (5th Cir. 1996); FED. R. CIV. P.

15(a).

     Alex has not shown that the district court abused its

discretion in dismissing his 42 U.S.C. § 1983 complaint as

frivolous.   See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997).   Consequently, the judgment of the district court is

AFFIRMED.